IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SAMUEL PAINTER,1                              §
                                                  §    No. 51, 2022
           Petitioner Below,                      §
           Appellant,                             §    Court Below—Family Court
                                                  §    of the State of Delaware
           v.                                     §
                                                  §    File No. CN14-02909
    LOUISE PAINTER,                               §    Petition No. 20-13918
                                                  §
           Respondent Below,                      §
           Appellee.                              §

                                Submitted: October 28, 2022
                                Decided: December 6, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Family

Court’s orders dated July 19, 2021, and January 12, 2022. The Court encourages the

parties to continue the positive progress that they acknowledge has occurred since

the Family Court’s January 12, 2022 order, and as reflected in the Family Court’s

August 11, 2022 order.




1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                              BY THE COURT:

                              /s/ James T. Vaughn, Jr.
                              Justice




                                2